DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/15/2021 has been entered.
Response to Amendment
This Office Action is a response to applicant’s argument and amendment filed with an RCE on 11/15/2021. Claims 1, 8 and 12-13 are amended. Claims 1-15 are currently pending.
The objections of claims 1, 8 and 12-13 have been withdrawn due to applicant’s amendment.
Response to Arguments
Applicant’s arguments, see Remarks, filed 11/15/2021, with respect to the rejection(s) of claim(s) 1-15 under 35 U.S.C. 103 as being unpatentable over Aggerholm in view of Koehler and Gilson, have been fully considered but are not persuasive, in combination with the amendments to the claims.
	Applicant argues amended claim 1 fails to recite a hook for connecting with an external mechanism, and instead recites the connecting holes forming a constrained structure and the connecting part for connecting with an external mechanism, and therefore, the hook is no longer necessary in the solution.
	It is respectfully submitted broadest reasonable interpretation of the connecting part as recited in claim 1 is any structure capable of connecting with another structure. Amended claim 1 further 
Claim Objections
Claims 1 and 15 are objected to because of the following informalities:  
In claim 1, the phrase “the plurality of connecting holes are constrained by the constraining part directly form the connecting part” should read “the plurality of connecting holes constrained by the constraining part directly form the connecting part” or similar language.
In claim 15, the phrase “wherein the connecting part is a hook” should read “wherein the connecting part further comprises a hook” to clarify the hook or tube is a further structure of the connecting part. For examination purposes, examiner is interpreting the phrase as a further structure of the connecting part.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Aggerholm (US 2014/0188152 A1) in view of Koehler (US 2013/0158591 A1) and Gilson (US 2008/0027481 A1) (all references previously of record).
	Regarding claim 1, Aggerholm discloses (abstract; Paras. [0043]-[0071]; Figs. 1-11B) a filter device, comprising: 

	a degradable constraining part (holding ring 32, Para. [0052]; Figs. 1 and 4) configured to constrain at least the first end of the filtering part (holding ring 332 can be made of biodegradable material and can be used as alternative to ring 32, see at least Figs. 9A-9B depicting holding ring 332 constraining filter portion 14, Paras. [0056] and [0066]-[0068]); 
	a stent part (12, Para. [0043]; Fig. 1) having a first end and a second end opposite to each other (12a and 12b, Para. [0044]; Fig. 1), the first end of the stent part being connected to the second end of the filtering part (Para. [0043]; Fig. 1) and the stent part being disposed coaxial with the filtering part (Para. [0043]; Fig. 1); and
	wherein the constraining part is further configured to constrain the second end of the stent part (second filter 414 equivalent to filter 14 with ring 32 and constrains second end of stent portion 12, Para. [0069]; Fig. 1).
	However, Aggerholm fails to disclose a connecting part disposed at the first end of the filtering part and/or the second end of the stent part and configured to be connected to an external mechanism; a configuration where the connecting part is disposed at the second end of the stent part; a plurality of connecting holes are defined at the first end of the filtering part and/or the second end of the stent part; the constraining part is configured to constrain the plurality of connecting holes; the plurality of connecting holes are constrained by the constraining part directly form the connecting part.
	Koehler teaches (Paras. [0021]-[0024], [0055] and [0062]-[0063]; Figs. 1 and 11a-11c), in the same field of endeavor, a filter device used in blood vessels (Paras. [0021] and [0055]) including a filter device (10, Para. [0023]; Figs. 1 and 11a-c) having a filtering part (struts 20, 40, para. [0026]) having a first end and a second end opposite each other (Fig. 1), and a support/stent part (lattice 30, paras. [0024] and [0029]; Fig. 1) having a first end and a second end opposite each other (Fig. 1), a connecting 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the filter device of Aggerholm with the connecting part, as taught by Koehler, in order to provide retrieval of the filter from either side of the filter through either the femoral or jugular vein of the patient, and therefore allow easier access to the filter in all types of treatment situations.
	In the device of Aggerholm (as modified), the connecting part (hook 66 of Koehler) is positioned on or disposed at the second end of the stent part when the constraining part (ring 32 of Aggerholm) is further configured to constrain the second end of the stent part (fig. 1 of Aggerholm).
	Aggerholm (as modified) still fails to teach a plurality of connecting holes are defined at the first end of the filtering part and/or the second end of the stent part; the constraining part is configured to constrain the plurality of connecting holes; the plurality of connecting holes are constrained by the constraining part directly form the connecting part.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filtering device for blood vessels having degradable portions to convert the filter between filtering and stenting operations (paras. [0257] and [0269]), wherein the device includes a filter (340, para [0252]; fig. 52a) having a filtering part (121, fig. 52a) with a first end and a second end (Fig. 52b), a plurality of connecting holes (openings 341 provided at distal end of capture arms of filter, figs. 52e-f, para. [0254]) defined at the first end of the filtering part (figs. 52a-g, para. [0254]), a degradable constraining part (suture 342, Figs. 52e-g, para [0254]) configured to constrain the plurality of constraining holes (para. [0254]; figs. 52e-g), for the purpose of minimizing the amount of material and controlling the degradation of the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the first end of the filter part and/or the second end of the stent part of Aggerholm (as modified) with the holes in the struts and the constraining body passing through the holes, as taught by Gilson, in order to minimize the amount of material and control the degradation of the constraining part to become encapsulated with the frame into the vein wall, which reduces the risk of clinical complications.
	In the device of Aggerholm (as modified), the plurality of connecting holes (341 of Gilson) are constrained by the constraining part (suture 432 of Gilson) directly form the connecting part (holes 341 of Gilson and hook 66 of Koehler both directly formed on at least first end of 14 of Aggerholm, therefore forming a connecting part, fig. 1 of Aggerholm).
	Regarding claim 2, Aggerholm (as modified) teaches the device of claim 1. Aggerholm further discloses wherein the filter device has a head end and a tail end opposite to each other (head end is at 14 and tail end is at 12a, Fig. 1), the first end of the filtering part corresponds to the head end of the filter device (Fig. 1), and the second end of the stent part corresponds to the tail end of the filter device (para. [0044]; fig. 1).
	Regarding claim 3, Aggerholm (as modified) teaches the device of claim 2. Aggerholm (as modified) further teaches wherein the stent part comprises a support part (stent rings 16 and support members 18, para. [0044]; fig. 1) and a retrieving part (414, fig. 1) when the connecting part is disposed at the second end of the stent part (see rejection of claim 1 above, Aggerholm (as modified) would include connecting part/hook 66 of Koehler disposed at end 414 of stent of Aggerholm), and the second end of the stent part corresponds to the tail end of the filter device (Fig. 1); one end of the support part is connected to the second end of the filtering part (16 and 18 extend along stent portion and connect 
	Regarding claim 4, Aggerholm (as modified) teaches the device of claim 3. Aggerholm further discloses wherein the support part, in an entire length thereof, is not overlapping with the filtering part in an axial direction of the filter device when the further end of the support part is connected to the one end of the retrieving part (end to end connection between stent 12 and filters 14 and 414 results in no overlap, para. [0043]; fig. 1).
	Regarding claim 5, Aggerholm (as modified) teaches the device of claim 3. 
	However, Aggerholm (as modified) fails to teach wherein the support part, in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the one end of the support part is connected to the one end of the retrieving part.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filter device for blood vessels having degradable portions to convert the filter between filtering and stenting operations (paras. [0257] and [0269]), wherein the filter device includes a filter (340, Figs. 52a-n, para [0252]) having a filtering part (121, para. [0254]; fig. 52a) with a first end and a second end (Fig. 52b) and a support/stent part (303, para. [0253]) having a first end and a second end (302, 312, Fig. 52b), and a retrieving part (crown portions at 312, Fig. 52b, para [0256]) on the support part, and further where the support part (303), in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the one end of the support part is connected to the one end of the retrieving part (Figs. 52b, para [0256]; filter elements 121 overlap with stent portions 303), for the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support/stent part and the filter part of Aggerholm (as modified) to overlap, as taught by Gilson, in order to capture thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimize the risk of complications such as migration and perforation.
	Regarding claim 6, Aggerholm (as modified) teaches the device of claim 3. Aggerholm (as modified) further teaches wherein the retrieving part comprises a plurality of retrieving rods (struts 30, para. [0052]; figs. 1 and 4-5; portion 414 is second filter and has same structure as 14, para. [0069] of Aggerholm) distributed along a circumferential direction of the support part (fig. 1), and one end of each of the plurality of retrieving rods is connected to the support part (fig. 1), and further ends of the plurality of retrieving rods are constrained together by the constraining part (struts 30 constrained via ring 32 and therefore suture 432 of Gilson as discussed above, para. [0052] of Aggerholm).
	Regarding claim 7, Aggerholm (as modified) teaches the device of claim 6. Aggerholm (as modified) further teaches wherein the further ends of the plurality of retrieving rods are provided with the plurality of connecting holes (see rejection of claim 1 above, Aggerholm (as modified) would include openings 341 of Gilson disposed at distal ends of struts 30 in Aggerholm), and the constraining part comprises a constraining body which passes through the plurality of connecting holes (see rejection of claim 1 above, Aggerholm (as modified) would include suture 342 of Gilson extending through openings 341, figs. 52a-n) and is fixed (suture 342 of Gilson tied in knot, paras. [0255] and [0281]).
	Regarding claim 8, Aggerholm (as modified) teaches the device of claim 7. Aggerholm (as modified) further teaches wherein at least one end of the constraining body is fixed (suture 342 tied in 
	Regarding claim 9, Aggerholm (as modified) teaches the device of claim 2. Aggerholm (as modified) further teaches wherein the stent part comprises a support part (16 and 18, para. [0044]; fig. 1) when the connecting part is disposed at the first end of the filtering part (see rejection of claim 1 above, Aggerholm (as modified) would include connecting part/hook 66 disposed at first end of filter 14, fig. 1 of Aggerholm); the support part has one end connected to the second end of the filtering part (fig. 1), and a further end that is open (at least one end of stent 12 where filter 414 is not present, para. [0058]; fig. 5).
	Regarding claim 10, Aggerholm (as modified) teaches the device of claim 9. 
	However, Aggerholm (as modified) fails to teach wherein the support part, in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the first end of the stent part corresponds to the tail end of the filter device.
	Gilson teaches (paras. [0252]-[0279]; figs. 52a-n), in the same field of endeavor, a filter device for blood vessels having degradable portions to convert the filter between filtering and stenting operations (paras. [0257] and [0269]), wherein the filter device includes a filter (340, Figs. 52a-n, para [0252]) having a filtering part (121, para. [0254]; fig. 52a) with a first end and a second end (Fig. 52b) and a support/stent part (303, para. [0253]) having a first end and a second end (302, 312, Fig. 52b), and further where the support part (303), in a partial or an entire length thereof, is overlapping with the filtering part in an axial direction of the filter device when the first end of the stent part corresponds to the tail end of the filter device (Figs. 52b, para [0256]; filter elements 121 overlap with stent portions 303), for the purpose of capturing thrombi while remaining in contact with the vessel wall while the 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the support/stent part and the filter part of Aggerholm (as modified) to overlap, as taught by Gilson, in order to capture thrombi while remaining in contact with the vessel wall while the device is in a filtering configuration to promote tissue ingrowth and minimize the risk of complications such as migration and perforation.
	Regarding claim 11, Aggerholm (as modified) teaches the device of claim 9. Aggerholm further discloses wherein the support part, in an entire length thereof, is not overlapping with the filtering part in an axial direction of the filter device when the second end of the stent part corresponds to the tail end of the filter device (end to end connection between stent 12 and filters 14 and 414 results in no overlap, para. [0043]; fig. 1).
	Regarding claim 12, Aggerholm (as modified) teaches the device of claim 9. Aggerholm (as modified) further teaches wherein the first end of the filtering part is provided with the plurality of connecting holes (see rejection of claim 1 above, Aggerholm (as modified) would include openings 341 of Gilson at distal end of filter 14), and the constraining part comprises a constraining body which passes through the plurality of connecting holes (see rejection of claim 1 above, Aggerholm (as modified) would include suture 342 of Gilson extending through openings 341, figs. 52a-n) and is fixed (suture 342 of Gilson tied in knot, paras. [0255] and [0281]).
	Regarding claim 13, Aggerholm (as modified) teaches the device of claim 12. Aggerholm (as modified) further teaches wherein at least one end of the constraining body is fixed (suture 342 of Gilson tied in knot, paras. [0255] and [0281]), and a further end of the constraining body passes through the plurality of connecting holes and then is connected to the at least one end of the constraining body (suture 342 tied in knot, paras. [0254] and [0282]; figs. 52e-g).
	Regarding claim 14, Aggerholm (as modified) teaches the device of claim 1. Aggerholm (as modified) further teaches wherein the connecting part has a recessed space configured to engage with the external mechanism (inside of hook 66, fig. 11a of Koehler).
	Regarding claim 15, Aggerholm (as modified) teaches the device of claim 14. Aggerholm (as modified) further teaches wherein the connecting part is a hook or a tube having a notch (hook 66, para. [0062]; fig. 11a of Koehler).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIGID K BYRD whose telephone number is (571)272-7698. The examiner can normally be reached Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571)-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRIGID K BYRD/Examiner, Art Unit 3771          

/DIANE D YABUT/Primary Examiner, Art Unit 3771